Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Prospect Capital Corporation appeals from the district court’s order accepting the' recommendation of the magistrate judge and granting Houlihan Smith & Company, Inc.’s motion to dismiss the claims against it and denying Prospect Capital’s request for leave to amend the complaint. We have reviewed the record and the parties’ arguments on appeal, and we find no abuse of discretion and no reversible error. Accordingly, we affirm for the reasons stated by the district court. Prospect Capital Corp. v. Houlihan Smith & Co., No. 3:09-cv-00465-MOC-DCK (W.D.N.C. Aug. 20, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.